DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda Masakazu et al. (Patent document JP 2014-065633 A, hereinafter 'Takeda')
Regarding claim 1, Takeda teaches a method of segmenting a substrate with a metal film, comprising: 
a scribe step (page 11 lines 4-6) of scribing a predetermined segment position of a substrate (10) with a metal film (12) in a first main surface of the substrate on which the metal film is not provided (fig. 3b: 10 scribed on surface opposing 12), using a scribing tool (13) to form a scribe line (S1), thereby extending a vertical crack from the scribe line along the predetermined segment position toward an inner side of the substrate with the metal film (fig. 3b: S1 forms vertical crack in a predetermined position toward 12);
a first break step (page 11 lines 17-20) of making a breaking bar (18) have direct contact with the substrate with the metal film from a side of a second main surface, on which the metal film is provided (fig. 3d: 18 makes direct contact on surface of 10 comprising 12), of the substrate with the metal film to further extend the vertical crack, thereby 
a second break step (page 11 lines 21-25) of making the breaking bar have direct contact with the substrate with the metal film from a side of the first main surface, thereby segmenting the metal film in the predetermined segment position (figs. 4e-4f: 18 makes direct contact with surface of 10 opposing 12, dividing 10 by a predetermined lattice shape of individual substrate chips).

Regarding claim 5, Takeda teaches the method of segmenting the substrate with the metal film according to claim 1, wherein the first break step is performed in a state where the substrate with the metal film is in a vertically reverse posture from a case of the scribe step (break step of fig. 3d performed with 12 vertically reversed from scribe step of fig. 3b), and the second break step is performed in a state where the substrate with the metal film is in a vertically reverse posture from a case of the first break step (second break step of fig. 4e performed with 12 vertically reversed from break step of fig. 3d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 1 above, and further in view of Iwatsubo et al. (Patent document JP 2016/000534 A, machine translation provided).
Regarding claim 2, Takeda teaches the method of segmenting the substrate with the metal film according to claim 1, comprising a breaking bar (18).
Takeda is silent to wherein a curvature radius of an end portion of an edge of the breaking bar is 5 um to 30 um.
Iwatsubo teaches a breaker bar (14, similar to 18 of Takeda) applied to a main surface of a substrate (fig. 4: 14 applied to substrate W, corresponding to 10 of Takeda), wherein a curvature radius of an end portion of an edge of the breaking bar is 5 um or less (¶ 0036 & fig. 7: radius of curvature R is 5 um or less).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the breaker bar of Takeda with the radius of Iwatsubo, as a means to provide a break suitable to divide the substrate W into two pieces W1 and W2.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 

Regarding claim 8, Takeda in view of Iwatsubo teaches the method of segmenting the substrate with the metal film according to claim 2, wherein the first break step is performed in a state where the substrate with the metal film is in a vertically reverse posture from a case of the scribe step (Takeda, break step of fig. 3d performed with 12 vertically reversed from scribe step of fig. 3b), and the second break step is performed in a state where the substrate with the metal film is in a vertically reverse posture from a case of the first break step (Takeda, second break step of fig. 4e performed with 12 vertically reversed from break step of fig. 3d).

Allowable Subject Matter
Claims 3-4, 6-7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations stating:
 “wherein the scribe step, the first break step, and the second break step are performed in a state where an adhesive tape is attached to the metal film” as recited in claims 4 and 6, or
“a remote distance d2 of the pair of holding parts is set to satisfy: 
d2= 0.5d1 to 1.25d1 in the first break step; and
d2= 1.0d1 to 1.75d1 in the second break step” as recited in claim 3.


However, Takeda does not teach the scribe step and the first break step are performed in a state where an adhesive tape is attached to the metal film (figs. 3b, 3d: tape 19 not attached to metal film 12 while scribing or first break step), or in the first break step, a fold line is formed in a position corresponding to the predetermined segment position in the metal film and the adhesive tape (fig. 3d: no fold line formed in 12 or 19 during first break step).

Furthermore, Takeda is silent to a remote distance of holding parts 15 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRIAN TURNER/Examiner, Art Unit 2894